Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: UK reference (GB 2 208 449) discloses a track signal system including first track circuit transmitter TX(A) at a first end of a first railroad track block, first processor 48, first track circuit receiver RX(A) at a second end of the first railroad track block, and a second processor 48. Aisa (US 8,387,925) discloses a track signal system including transmitters 3, receivers 4, first and second processors 5. French reference (FR 2.205.029) discloses a track signal system including visible light signals 3-8, transmitters 16-17, and receivers 9-14. Oguma (US 2005/0075765), Bohlmann (US 8,998,147), and Brown (US 5,465,926) disclose other variations of track signal systems. The prior art of record, taken singly or in combination, do not suggest a combination of features as required by independent apparatus claim 16 and the correspond method steps as recited in instant method claim 23, wherein a first processor is configured to determine a first signaling aspect corresponding to a visible light signal outputted by a first signaling device and causes a first track circuit transmitter to transmit a first code corresponding to the first signaling aspect via a first AC carrier signal through the rails of the first block of a railroad track; and a second processor is configured to determine a second signaling aspect based at least in part on the first code that was demodulated and causes a second signaling device to output a visible light signal corresponding to the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617